11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Rius Rentals, LLC                      * Original Mandamus Proceeding
and Franklin Pohlmann

No. 11-21-00211-CV                           * November 4, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that Relators’
petition for writ of mandamus should be conditionally granted in part. Therefore,
in accordance with this court’s opinion, we grant the petition for writ of mandamus,
in part, and direct the Honorable John Shrode to vacate the orders that he signed on
May 11, 2021, in which he denied Relators’ motions to compel.            A writ of
mandamus will issue only if Judge Shrode fails to act by November 15, 2021. We
deny the petition for writ of mandamus to the extent that Relators request that we
direct Judge Shrode to grant the motions to compel.